Exhibit 10.15

 

ADDENDUM TO

EMPLOYMENT AGREEMENT

 

THIS ADDENDUM (the “Addendum”), dated as of March 1, 2017 (the “Addendum
Effective Date”), is an addendum to the Employment Agreement dated as of January
1, 2017 (the “Agreement”), between Celsius Holdings, Inc. (“Employer”), and John
Fieldly (“Employee”).

 

Background:

 

Employee is currently employed by Employer as the Chief Financial Officer of the
Employer pursuant to the Agreement.

 

Additionally, Employer desires to employ Employee as the interim Chief Executive
Officer and President of Employer pursuant to the terms of this Addendum and the
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Addendum, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1.          The following three sentences are hereby added to the end of Section
2.1 of the Agreement:

 

“Employer agrees to employ Employee to act as Interim Chief Executive Officer
and President for Employer until the earliest to occur of (i) such date that
Employer employs another person to act in such capacities; or (ii) such date
that Employer provides written notice to Employee removing Employee as Interim
Chief Executive Officer and President. For the avoidance of doubt, no such
removal shall be deemed to be a termination of Employee under this Agreement or
give rise to any additional rights of Employee under this Agreement. Employee
shall be responsible for performing the following duties: executive management,
overseeing business development and other duties typically performed by persons
employed in a similar capacity.”

 

2.          The following sentence is hereby added to the end of Section 4.1 of
the Agreement:

 

“During the period in which Employee is acting as Interim Chief Executive
Officer and President, Employer agrees to pay Employee an additional sum of
$15,000 per month on the same terms and conditions as Employee’s other base
salary is paid.”

 

3.          The following two sentences are hereby added to the end of Section
4.4 of the Agreement:

 

“As additional consideration for Employee’s service as Interim Chief Executive
Officer and President, Employee shall be granted 100,000 shares of Restricted
Stock (the “Additional Grant”) to be issued on March 1, 2017 and vest pursuant
to the Employer's 2015 Stock Incentive Plan, as may be amended from time to time
(the “Plan”), and all rules and regulations of the Securities and Exchange
Commission applicable to stock grants then in effect. The Additional Grant will
vest in equal amounts over a three year period with the first such Additional
Grant vesting on March 1, 2018 in accordance with and subject to the terms and
conditions of the Plan and any additional grant documents thereunder as required
by the Employer in its sole and absolute discretion.”

 

 

 

  

4.          Miscellaneous. Defined terms used herein and not defined herein
shall have the meaning ascribed to them in the Agreement. In the event of a
conflict between the language of this Addendum and the language of the
Agreement, this Addendum will govern and control.

 

5.          Entire Agreement. This Addendum and the Agreement contain the entire
agreement of the parties. The parties have not made any agreements or
representations, oral or otherwise, express or implied, pertaining to the
subject matter of this Addendum or the other than those specifically included in
this Addendum and the Agreement.

 

6.          Counterparts; Execution. This Addendum may be executed in multiple
counterparts and delivered by facsimile, e-mail or portable document format
(.pdf) transmission, each of which shall be deemed an original, but all of which
shall constitute one and the same Addendum.

 

[signature page follows]

 

 -2- 

 

 

IN WITNESS WHEREOF, the parties have executed this Addendum in duplicate as of
the date and year first above written.

 

  EMPLOYEE:       /s/John Fieldly   John Fieldly       EMPLOYER:       Celsius
Holdings Inc.       BOARD APPROVAL:       By: /s/ William H. Milmoe     William
H. Milmoe     Co- Chairman of the Board         By: /s/ Tim Leissner     Tim
Leissner     Co-Chairman of the Board

 

 -3- 

  